       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 1 of 32




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SARA CARTER and
GEORGIACARRY.ORG, INC.,       )
                              )
    Plaintiffs,               )                    CIVIL ACTION FILE NO.:
                              )
vs.                           )                    1:20-cv-1517-SCJ
                              )
BRIAN KEMP and PINKIE TOOMER, )
                              )
    Defendants.               )


   DEFENDANT GOVERNOR KEMP’S RESPONSE TO PLAINTIFFS’
       MOTION FOR TEMPORARY RESTRAINING ORDER

      COMES NOW Defendant Brian Kemp, Governor of the State of Georgia,

and submits this Response to Plaintiffs’ Motion for Temporary Restraining Order

(Doc. 3), showing the Court as follows:

            I. FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiffs Sara Carter and GeorgiaCarry.Org, Inc. filed the underlying

42 U.S.C. § 1983 lawsuit against Governor Kemp and Judge Pinkie Toomer,

alleging that they violated the Second and Fourteenth Amendments and state law

by restricting Plaintiff Carter’s ability to obtain a Georgia weapons carry license

(“GWL”), or alternatively, to carry weapons without a GWL, during the current
        Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 2 of 32




health crisis and state of emergency.1 (Doc. 1). With regard to Governor Kemp

specifically, Plaintiffs allege that he is the chief executive officer for the State of

Georgia and obligated to ensure that laws are faithfully executed. (Id., p. 2).

Plaintiffs further allege that Governor Kemp declared a public health state of

emergency on March 14, 2020 due to the rapid spread of COVID-19, which

prompted the Supreme Court of Georgia to issue a judicial emergency declaration

that paused all non-essential judicial functions and proceedings during the state of

emergency. (See Docs. 1, 3, 12; see also Doc. 9, pp. 3-7). The public health state

of emergency and judicial emergency declarations are based on the continued

transmission of COVID-19 throughout the State of Georgia in an effort to protect

the health, safety, and welfare of all Georgia citizens and visitors. (See Doc. 9, pp.

3-10). Plaintiffs allege that in response to the judicial emergency declaration, the

probate court of Fulton County, Georgia, temporarily suspended the acceptance of

GWL applications.2 (Doc. 1, p. 4).

      Plaintiffs allege that in order to carry a weapon outside of one’s home,

automobile, or place of business, individuals must have a GWL. Plaintiff Carter

alleges that she does not have a GWL, but believes she would qualify for one if the


1
  The undersigned only represent Governor Kemp in this action.
2
  The temporary suspension of accepting GWL applications does not impact
renewals of GWLs—renewal deadlines were instead tolled by the judicial
emergency declaration. (See Doc. 9, p. 12).
                                        2
        Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 3 of 32




probate court were accepting applications. (Id., p. 5). Plaintiffs allege that without

a GWL, Plaintiff Carter could be charged with a misdemeanor pursuant to

O.C.G.A. § 16-11-126. (Doc. 1, p. 4). Plaintiffs allege that the state “routinely

enforces” O.C.G.A. § 16-11-126, and that they sent a letter to Governor Kemp

asking him to suspend enforcement of O.C.G.A. § 16-11-126, but he has failed to

do so. (Id., p. 5). Because the Fulton County probate court is not currently

accepting applications for GWLs and O.C.G.A. § 16-11-126 prohibits individuals

from carrying weapons without a GWL, Plaintiffs contend that they are effectively

prevented from bearing arms in violation of the Second and Fourteenth

Amendments, as well as state law. (Id., pp. 5-7). In relief, Plaintiffs seek (1) a

declaration against Governor Kemp that the enforcement of O.C.G.A. § 16-11-126

is unconstitutional as applied because it violates the right to due process and to

bear arms if it is not reasonably possible to obtain a GWL, and (2) an injunction

against Governor Kemp prohibiting the enforcement of O.C.G.A. § 16-11-126.3

(Doc. 1, pp. 7-8).

      Plaintiffs also filed a Motion for Temporary Restraining Order (“TRO”),

seeking an order enjoining the enforcement of O.C.G.A. § 16-11-126 “during the

pendency of this case, or at least until the current state of emergency has abated.”

3
  Plaintiffs also seek attorney’s fees against both Defendants, as well as mandamus
relief pursuant to state law and declaratory relief against Judge Toomer. (Doc. 1,
pp. 7-8).
                                            3
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 4 of 32




(Doc. 3, p. 1). Plaintiffs argue that the suspension of GWL applications coupled

with the potential enforcement of O.C.G.A. § 16-11-126 against Plaintiff Carter,

should she exercise her right to carry a weapon in self-defense without a GWL,

violates the Second Amendment. (Id., pp. 2-4; see also Doc. 12). For the reasons

below, Plaintiffs’ Motion for a TRO against Governor Kemp should be denied.

        II. ARGUMENT AND CITATION TO AUTHORITY

      The chief function of a TRO or preliminary injunction is to preserve the

status quo until the merits of the controversy can be fully and fairly adjudicated.

Suntrust Bank v. Houghton Mifflin Co., 268 F.3d 1257, 1265 (11th Cir. 2001). A

TRO or preliminary injunction is only appropriate where the movant demonstrates

that: (a) there is a substantial likelihood of success on the merits; (b) the

preliminary injunction is necessary to prevent irreparable injury; (c) the threatened

injury outweighs the harm that a preliminary injunction would cause to the

non-movant; and (d) the preliminary injunction would not be adverse to the public

interest. Parker v. State Bd. of Pardons & Paroles, 275 F.3d 1032, 1034-35 (11th

Cir. 2001). The burden of persuasion as to all four requirements is on the moving

party. United States v. Jefferson County, 720 F. 2d 1511 (11th Cir. 1983).

      The standard for granting such relief is high. It “is an extraordinary and

drastic remedy which should not be granted unless the movant clearly carries the

burden of persuasion.” Canal Authority of Florida v. Callaway, 489 F.2d 567, 573
                                         4
        Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 5 of 32




(11th Cir. 1974). Quoting Supreme Court precedent, the Former Fifth Circuit

noted that:

              [t]here is no power the exercise of which is more
              delicate, which requires greater caution, deliberation, and
              sound discretion, or more dangerous in a doubtful case,
              that the issuing of an injunction. It is the strong arm of
              equity, that never ought to be extended, unless to cases of
              great injury, where courts of law cannot afforded an
              adequate and commensurate remedy in damages. The
              right must be clear, the injury impending and threatened,
              so as to be averted only by the protecting preventive
              process of injunction.

Congress of Racial Equality v. Douglas, 318 F.2d 95, 98 n.2 (5th Cir. 1963)

(quoting Truly v. Wander, 5 How. 141, 12 L.Ed. 88 (1847). The Eleventh Circuit

has instructed that courts should be even more tentative in issuing injunctions

when the party to be enjoined is a state governmental entity:

              [e]quitable remedies are powerful, and with power comes
              responsibility for its careful exercise. These remedies
              can affect nonparties to the litigation in which they are
              sought; and when, as in this case, they are sought to be
              applied to officials of one sovereign by the courts of
              another, they can impair comity, the mutual respect of
              sovereigns—a legitimate interest even of such
              constrained sovereigns as the states and the federal
              government . . . [T]here is not an absolute right to an
              injunction in a case in which it would impair or affront
              the sovereign powers or dignity of a state . . . .

McKusick v. City of Melbourne, Fla., 96 F.3d 478, 487-88 (11th Cir. 1996).

Applying these standards, Plaintiffs’ Motion for TRO should be denied.

                                          5
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 6 of 32




      A. Plaintiffs Cannot Establish a Substantial Likelihood of Prevailing on
         the Merits of Their Claims.

      Plaintiffs have little to no likelihood of success on the merits of their claims

against Governor Kemp. First, Plaintiffs lack standing to bring this action against

Governor Kemp because they have suffered no concrete injury which arises from

any action taken by Governor Kemp. Second, Plaintiffs’ claims against Governor

Kemp are barred by the Eleventh Amendment and do not fit within the Ex Parte

Young exception to the immunity bar. Third, Governor Kemp can neither require

nor prevent any member of the state judiciary from performance of their duties.

Fourth, Plaintiffs’ claims for equitable relief, against Governor Kemp in an

individual capacity, fail to state a claim.     Fifth, Plaintiffs cannot establish a

violation of either the Second Amendment or the Fourteenth Amendment.

             1. Plaintiffs Lack Standing To Challenge O.C.G.A. § 16-11-126.

      Plaintiffs bear the burden of establishing standing. Susan B. Anthony List v.

Driehaus, 1573 U.S. 149, 58 (2014). “No principle is more fundamental to the

judiciary’s proper role in our system of government than the constitutional

limitation of federal-court jurisdiction to actual cases or controversies.” Raines v.

Byrd, 521 U.S. 811, 818 (1997).

      It is by now well settled that “the irreducible constitutional minimum
      of standing contains three elements. First, the plaintiff must have
      suffered an ‘injury in fact’--an invasion of a legally protected interest
      that is (a) concrete and particularized, and (b) actual or imminent, not
                                          6
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 7 of 32




      conjectural or hypothetical. Second, there must be a causal connection
      between the injury and the conduct complained of . . . . Third, it must
      be likely, as opposed to merely speculative, that the injury will be
      redressed by a favorable decision.”

United States v. Hays, 515 U.S. 737, 742-743 (1995) (quoting Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560-561 (1992)). A “plaintiff must demonstrate standing

for each claim he seeks to press and for each form of relief that is sought.” Town

of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017) (quoting Davis v.

FEC, 554 U.S. 724, 734 (2008)).

      Here, Plaintiffs cannot demonstrate standing for two reasons.             First,

Plaintiffs cannot show that they will suffer an injury in fact. Second, Plaintiffs

cannot show a causal connection between a concrete injury and Governor Kemp’s

conduct.

The Lack of a Concrete Injury

      The Supreme Court has “repeatedly refused to recognize a generalized

grievance against allegedly illegal governmental conduct as sufficient for standing

to invoke the federal judicial power.” Hays, 515 U.S. at 743. An injury in fact

must be concrete. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016). “A

‘concrete’ injury must be ‘de facto’; that is, it must actually exist.” Id. (quoting

Black’s Law Dictionary 479 (9th ed. 2009)). The Supreme Court has explained:

      When we have used the adjective “concrete,” we have meant to
      convey the usual meaning of the term — “real,” and not “abstract.”
                                         7
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 8 of 32




      Webster’s Third New International Dictionary 472 (1971); Random
      House Dictionary of the English Language 305 (1967).
      Concreteness, therefore, is quite different from particularization.

Spokeo, 136 S. Ct. at 1548.

      Here, as in Spokeo, Plaintiffs have failed to articulate any concrete injury.

Instead, Plaintiff Carter’s “fear of arrest and prosecution if she carries a handgun

outside her home, motor vehicle, or place of business without a GWL” (Doc. 1

¶ 35) is speculative and not reasonable in light of state law prohibiting law

enforcement officers from detaining Plaintiff to inquire about her permit. See

O.C.G.A. § 16-11-137(b). Defendant recognizes that an “actual arrest, prosecution,

or other enforcement action is not a prerequisite to challenging [the] law.”

Driehaus, 573 U.S. at 158-159. However, there must be “a credible threat of

prosecution” under the challenged statute. Id. at 159 (quoting Babbitt v. Farm

Workers, 442 U. S. 289, 298 (1979)). Here, there is no threat of prosecution

because law enforcement officers are prohibited by statute from detaining anyone

for the purpose of establishing whether they have a license. In other words, unless

law enforcement has probable cause to detain Plaintiff for the violation of some

other criminal statute, there is no possibility of arrest and prosecution. In fact,

during the past two years, the Department of Public Safety (DPS) has only issued

fourteen (14) citations, to twelve (12) individuals, for violation of O.C.G.A.

§ 16-11-126(h). In each and every case, the underlying cause of the traffic stop
                                         8
        Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 9 of 32




was another criminal violation, and in each and every case, the individual cited was

not eligible for a GWL because they were prohibited by law from carrying a

weapon. See Declaration of Joan Crumpler, attached hereto as State Defendant’s

Exhibit 1.

      Under these circumstances, a generalized fear that Plaintiff will be

prosecuted for carrying a gun without a license, and prior to the expiration of the

state of emergency, is not sufficiently concrete to confer standing. Clapper v.

Amnesty Int’l USA, 568 U.S. 398, 410 (2013) (rejecting “reasonable likelihood” of

injury as sufficient to meet the injury in fact standard). Here the Complaint seeks

to address purely speculative injuries.

There is No Causal Connection

      Even if Plaintiffs’ fear of prosecution were more than speculative, the

injuries are not “fairly . . . traceable” to Governor Kemp’s conduct “as opposed to

the action of . . . a third party.” Lewis v. Governor of Alabama, 944 F.3d 1287,

1296 (11th Cir. 2019) (en banc); see also Clapper, 568 U.S. at 411 (holding that

speculation about whether Plaintiffs would be subjected to surveillance under the

challenged federal statute, “or some other authority––shows that [Plaintiffs] cannot

satisfy the requirement that any injury in fact must be fairly traceable to” the

challenged statute). Plaintiffs do not contend that the statutory framework is

unconstitutional, either as a facial or as applied matter. Rather, they contend that
                                          9
        Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 10 of 32




contrary to the express language in O.C.G.A. § 16-11-129, another government

actor has suspended accepting GWL applications due to a judicial state of

emergency. The relief Plaintiffs seek however, is to enjoin the enforcement of

O.C.G.A. § 16-11-126. Any potential injury to Plaintiffs must be traced not to the

general, and lawful, license requirement and the statutory framework for obtaining

a license, but to the suspension of processing GWL applications during a state of

emergency.4 Plaintiffs seek an Order enjoining the Governor from enforcement of

O.C.G.A. § 16-11-126, “[b]ut what, exactly, do they say the [Governor] did wrong

– how, exactly, do they trace their injuries to his ‘conduct.’” Lewis, 944 F.3d at

1296.     Without a connection between Plaintiffs’ alleged injuries and the

Governor’s conduct, Plaintiffs lack standing to bring claims against the Governor.

See also Allen v. Wright, 468 U.S. 737, 752-753 (1984) (holding that parents of

school children did not have standing to challenge federal tax exemptions to

racially discriminatory private schools because the alleged injury was not “fairly

traceable to the assertedly unlawful conduct of the IRS.”).

        Because Plaintiffs lack standing to challenge the general weapons license

requirements in O.C.G.A. § 16-11-126, and the statutory framework for obtaining

a license, the claims against Governor Kemp do not support a TRO.


4
 Nothing in the Governor’s Executive Order expressly addresses the issuance of
Georgia weapons permits.
                                      10
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 11 of 32




            2. Plaintiffs’ Claims Against Governor Kemp Are Barred by the
               Eleventh Amendment.

      The Eleventh Amendment bars suit against a State’s agencies, departments,

or officials, absent a waiver by the State or a valid congressional override, when

the State is the real party in interest or when any monetary recovery would be paid

from State funds. Kentucky v. Graham, 473 U.S. 159, 1653 (1985); Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100-01 (1984). Because claims

against public officials in their official capacities are merely another way of

pleading an action against the entity of which the officer is an agent, “official

capacity” claims against a state officer are included in the Eleventh Amendment’s

bar.5 Kentucky, 473 U.S. at 165.




5
  Plaintiffs’ Complaint only seeks injunctive relief against Governor Kemp in his
individual capacity. (See Doc. 1 ¶¶ 51-52). Claims for injunctive relief may be
brought against government officials only in their official capacity. Wu v. Thomas,
863 F.2d 1543, 1550 (11th Cir. 1989); Edwards v. Wallace Community College, 49
F.3d 1517, 1524 n. 9 (11th Cir. 1995) (explaining that “claims for injunctive or
declaratory relief . . . are considered to be official capacity claims against the
relevant governmental entity”); see also Santhuff v. Seitz, 385 Fed. Appx. 939, 642
n. 3 (11th Cir. 2010) (affirming dismissal of claims for injunctive relief where
Defendant was only sued in his individual capacity); Common Cause v. Kemp, 243
F. Supp. 3d 1315, 1318 (N.D. Ga. 2017), vacated and remanded on other grounds,
714 Fed. Appx. 990 (11th Cir. 2018); Calhoun v. Lockette, 2018 U.S. Dist. LEXIS
37509, * 6 (M.D. Ga. 2018) (failure to state a claim for injunctive relief against
state official when sued in her individual capacity). Therefore, the individual
capacity claims against Governor Kemp cannot support a TRO and should be
dismissed for failure to state a claim.
                                         11
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 12 of 32




The State Law Claims Are Barred

      “A State’s constitutional interest in immunity encompasses not merely

whether it may be sued, but where it may be sued.” Pennhurst, 465 U.S. at 99

(emphasis added). “Thus, a State does not waive Eleventh Amendment immunity

in federal courts merely by waiving sovereign immunity in its own courts.” Welch

v. Texas Dep’t of Highways & Public Transp., 483 U.S. 468, 473-474 (1987).

While an exception to the Eleventh Amendment bar exists for suits against state

officers in their official capacities seeking prospective equitable relief to end

violations of federal law, the exception does not extend to actions for prospective

equitable relief to end violations of state law. Pennhurst, 465 U.S. at 106; Doe v.

Bush, 261 F.3d 1037, 1055 (11th Cir. 2001) (explaining that “federal courts do not

have the authority to compel state actors to comply with state law.”) “It is difficult

to think of a greater intrusion on state sovereignty than when a federal court

instructs state officials on how to conform their conduct to state law. Such a result

conflicts directly with the principles of federalism that underlie the Eleventh

Amendment.” Pennhurst, 465 U.S. at 106. “For that reason, a federal court may

not entertain a cause of action against a state for alleged violations of state law,

even if that state claim is pendent to a federal claim which the district court could

adjudicate.” DeKalb County Sch. Dist. v. Schrenko, 109 F.3d 680, 688 (11th Cir.

1997). In other words, 28 U.S.C. § 1367 does not abrogate the Eleventh
                                         12
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 13 of 32




Amendment. Raygor v. Regents of the Univ. of Minn., 534 U.S. 533 (2002).

Therefore, Plaintiffs’ claims, premised on the Georgia Constitution and state law,

cannot support a TRO.

The Ex Parte Young Exception

     As noted above, an exception to Eleventh Amendment immunity exists under

Ex parte Young, 209 U.S. 123 (1908), for suits against state officers for prospective

injunctive relief. Arizonans for Official English v. Arizona, 520 U.S. 43, 69 n. 24

(1997). However, “[i]n making an officer of the State a party defendant in a suit to

enjoin the enforcement of an act alleged to be unconstitutional it is plain that such

officer must have some connection with the enforcement of the act, or else it is

merely making him a party as a representative of the State, and thereby attempting

to make the State a party.” Summit Med. Assocs., P.C. v. Pryor, 180 F.3d 1326,

1341 (11th Cir. 1999), cert. denied, 529 U.S. 1012 (2000) (quoting Ex parte

Young, 209 U.S. at 157 and declining to apply the exception where Defendants had

no authority to enforce the challenged statutory provision). Like Summit, here,

there is no connection between the Governor and the decision of a member of the

judicial branch to suspend processing weapons licenses. As noted above, Plaintiffs

do not challenge the State’s general licensure requirements. They do not claim that

either O.C.G.A. § 16-11-126 or O.C.G.A. § 16-11-129 is unconstitutional. Rather,

they challenge only the statute’s enforcement in the context of another government
                                         13
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 14 of 32




official’s action to suspend issuing licenses. However, as noted below, Governor

Kemp has no authority to compel a member of the judicial branch in the

performance of his or her duties. See Sec. II.A.3 below.

             3. Plaintiffs Cannot State a Claim Against Governor Kemp
                Because He Has No Control Over the Judiciary.

      Plaintiffs fail to state a claim against Governor Kemp as a matter of law.

Plaintiffs make no specific allegations setting forth how Governor Kemp has

violated any constitutional right, and their broad allegations that he is responsible

for upholding laws are too generalized and vague to establish liability. It is clear

that Plaintiffs’ claims are premised on the Supreme Court of Georgia’s judicial

emergency declaration and subsequent determination of the judiciary that

processing GWL applications is not an essential judicial function during the

COVID-19 global health crisis.      However, Governor Kemp does not exercise

control over the judiciary or otherwise direct the judiciary’s decision-making or

court operations. To do so would violate the separation of powers mandated by

Georgia’s Constitution:

      The legislative, judicial, and executive powers shall forever remain separate
      and distinct; and no person discharging the duties of one shall at the same
      time exercise the functions of either of the others except as herein provided.

Ga. Const. Art. I, Section II, Para. III. This doctrine of separation of powers

“invests those officials charged with the duty of administering justice according to

                                         14
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 15 of 32




law with all necessary authority to efficiently and completely discharge those

duties the performance of which is by the constitution committed to the judiciary,

and to maintain the dignity and independence of the courts.” Lovett v. Sandersville

R.R., 199 Ga. 238, 239-240 (1945); see also Cormier v. Horkan, 2010 U.S. Dist.

LEXIS 12146, at *22-23 (M.D. Ga. 2010) (rejecting claim that Governor had

supervisory authority over judiciary as a matter of law) (vacated and remanded on

other grounds).

      Without question, Governor Kemp was well within his authority to declare a

public health state of emergency. See O.C.G.A. § 38-3-2(a)(2), § 38-3-3(6), (7),

§ 38-3-51. Plaintiffs do not allege otherwise. Significantly, it was also within the

judiciary’s authority to declare a judicial state of emergency and for courts

throughout the State to make determinations regarding how to proceed under the

state of emergency—including which functions are essential—in order to protect

the health, safety, and welfare of court employees and the public. See O.C.G.A.

§ 38-3-60, § 38-3-61(a); see also Wallace v. Wallace, 225 Ga. 102, 111, 166

S.E.2d 718, 724 (1969) (discussing the inherent powers of the judiciary, including

“the authority to perform any function reasonably necessary to effectuate its

jurisdiction, improve the administration of justice, and protect the judiciary as an

independent department of the government”); O.C.G.A. § 15-1-3. Governor Kemp


                                        15
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 16 of 32




does not, and cannot, control how the judiciary manages its courts and judicial

functions during this unprecedented health crisis.

      Plaintiffs alternatively request that the Court order Governor Kemp to

suspend enforcement of O.C.G.A. § 16-11-126, which requires a valid GWL in

order to carry a weapon in certain circumstances.6 Governor Kemp does not

support enforcement of O.C.G.A. § 16-11-126 during a time when individuals are

not able to pursue the permitting process; however, he does not have the authority

to suspend O.C.G.A. § 16-11-126 under the public health emergency powers

because that statute does not prevent, delay, or otherwise hinder necessary action

related to the current public health crisis. See O.C.G.A. § 38-3-51(d)(1) (providing

the Governor with discretion to “[s]uspend any regulatory statute prescribing

procedures for conduct of state business…if strict compliance with any

statute…would in any way prevent, hinder, or delay necessary action in coping

with the emergency…”). In any event, even if Governor Kemp did have that

authority, exercising discretion to suspend a valid state law during the public health

state of emergency would not give rise to a federal constitutional claim. Plaintiffs

cite no authority to support the notion that a Governor can be forced to suspend a

valid state law on grounds that Plaintiffs disagree with the operational decisions of


6
  There are several exceptions outlined in the statute for when a person may
possess a weapon even in the absence of a GWL. See O.C.G.A. § 16-11-126.
                                       16
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 17 of 32




a county probate court. Plaintiffs do not claim that O.C.G.A. § 16-11-126 is

unconstitutional. They instead argue that it violates the Second Amendment ‘as

applied’ because the probate court will not let them apply for a GWL during the

state of emergency. Regardless of how framed, it is clear that Plaintiffs’ complaint

is with the probate court’s decision to temporarily suspend GWL applications, not

any requirement found in O.C.G.A. § 16-11-126.          Plaintiffs cannot sustain a

constitutional claim against Governor Kemp on this basis.

             4. Plaintiffs Have Failed to Allege a Due Process Violation.

      The Fourteenth Amendment’s due process clause provides two types of

protection: (1) substantive due process; and (2) procedural due process. McKinney

v. Pate, 20 F.3d 1550, 1555 (11th Cir. 1994) (en banc). The substantive

component of the clause protects those rights that are “fundamental,” that is, rights

that are “implicit in the concept of ordered liberty.” Palko v. Connecticut, 302

U.S. 319, 325 (1937). Procedural due process is a guarantee of fair procedures

whereby the state may not deprive a person of life, liberty or property without

providing “appropriate procedural safeguards.” Daniels v. Williams, 474 U.S. 327

(1986). “The fundamental requirement of [procedural] due process is the

opportunity to be heard.” Parratt v. Taylor, 451 U.S. 527, 540 (1981). Plaintiffs

do not expressly address whether their claims are for substantive or procedural due


                                         17
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 18 of 32




process protections. Regardless, they fail to state a claim for violation of either

due process protection.

Substantive Due Process

      A finding that a right merits substantive due process protection means that

the right is protected “against ‘certain government actions regardless of the fairness

of the procedures used to implement them.’” Collins v. City of Harker Heights, 503

U.S. 115, 125 (1992). The Supreme Court has recognized only a limited number

of substantive due process rights. See Washington v. Glucksberg, 521 U.S. 702,

720 (1997) (“in addition to the specific freedoms protected by the Bill of Rights,

the ‘liberty’ specially protected by the Due Process Clause includes the rights to

marry; to have children; to direct the education and upbringing of one's children; to

marital privacy; to use contraception; to bodily integrity; and to abortion.”)

(internal citations omitted).

      Where rights are protected by “a particular amendment [that] ‘provides an

explicit textual source of constitutional protection’ against a particular sort of

government behavior, ‘that Amendment, not the more generalized notion of

substantive due process, must be the guide for analyzing these claims.’” Albright

v. Oliver, 510 U.S. 266, 273 (1994) (quoting Graham v. Connor, 490 U.S. 386,

395 (1989)). In other words, Plaintiffs cannot claim any broader protection of the

right to bear arms via the Fourteenth Amendment than that afforded via the Second
                                         18
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 19 of 32




Amendment. It is only if the claim alleged is not covered by a particular

Amendment that the Court should address whether there is nonetheless a claim for

substantive due process. County of Sacramento, 523 U.S. at 843 (citing U.S. v.

Lanier, 520 U.S. 259, 272 n. 7 (1997)).

      Finally, in Plaintiffs’ third brief supporting their TRO, Plaintiffs cite three

cases where statutory schemes were found to violate Due Process because the

schemes themselves prohibited compliance with some licensure requirement.

(Doc. 18). None of the three cases Plaintiffs cite are applicable here.

      In Doe v. Snyder, 101 F. Supp.3d 722 (E.D. Mich. 2015), a district court

struck down a state statutory requirement that provided that an individual required

to be registered under a sex offender registry had to maintain a valid driver’s

license or an official state identification card with their current address. Id. at

724-725. The statute was unconstitutional because another statutory provision

required that to obtain an identification card an individual needed two documents

with their current address, and a homeless individual could not comply with that

statutory framework. Id.

      In Derby Club, Inc. v. Becket, 252 P.2d 259, 265 (1953), the state court

invalidated a license requirement in a state statute as void because the statute’s

language was “vague, uncertain, indefinite, and unintelligible and contain[ed] no


                                          19
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 20 of 32




standards for determining under what circumstances the liquor control board may

grant or deny an applicant a bottle club license.”

      Finally, in Keith v. Sioux Nation Shopping Center, 634 F.2d 401 (8th Cir.

1980), there was no statute or conduct held unconstitutional.         Rather, a civil

complaint was filed against a number of individuals for “trading with Indians on a

reservation without a federal trading license,” as required by federal statute. Id. at

402. However, no licensing program existed on the subject Indian Reservation.

Id. at 403. Moreover, a tribal tax served largely the same function as the license.

Under these circumstances the Eighth Circuit upheld the district court’s dismissal

of the civil complaint. Here, a statutory scheme for issuing a GWL exists, despite

the current delay in processing applications.

      In each of these cases, compliance with the statutory requirement was not

possible because of the established structure. Here, the inability of Plaintiff to

have her application for a license processed is only temporary. Moreover, the

statutory structure not only allows the issuance of licenses but requires issuance

where the applicant is qualified. Plaintiffs’ allegations do not state a Due Process

violation against Governor Kemp.

Procedural Due Process

      “A §1983 action alleging a procedural due process clause violation requires

proof of three elements: a deprivation of a constitutionally-protected liberty or
                                         20
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 21 of 32




property interest; state action; and constitutionally inadequate process.” Doe v.

Fla. Bar, 630 F.3d 1336, 1342 (11th Cir. 2011) (quoting Cryder v. Oxendine, 24

F.3d 175, 177 (11th Cir. 1994)). The Eleventh Circuit has repeatedly explained

that procedural due process violations are not complete unless and until the state

refuses to provide due process. McKinney, 20 F.3d at 1562; Watts v. Florida Int’l

Univ., 495 F.3d 1289, 1294 (11th Cir. 2007).

      The state can cure a procedural deprivation by providing a later procedural

remedy. McKinney, 20 F.3d at 1557. Only when the state refuses to provide a

process sufficient to remedy the deprivation does a constitutional violation become

actionable under § 1983. Id. See also Wells v. Columbus Tech. College, 510 Fed.

Appx. 893, 897 (11th Cir. 2013) (explaining that “[p]rocedural due process

violations do not even exist unless no adequate state remedies are available.”)

(quoting Cotton v. Jackson, 216 F.3d 1328, 1331 n.2 (11th Cir. 2000)).

      Under Georgia law, “whenever, from any cause, a defect of legal justice

would ensue from a failure to perform or from improper performance, the writ of

mandamus may issue to compel a due performance . . . .” O.C.G.A. § 9-6-20.

“Mandamus is ordinarily considered as a remedy for official inaction.” Coastal

Service, Inc., v. Jackson, 223 Ga. 238, 239 (1967).

       To the extent that Plaintiff contends that Defendants must issue a GWL,

they have an adequate state remedy: a petition for a writ of mandamus in state
                                        21
         Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 22 of 32




court. The availability of the state remedy means that the procedural due process

claim asserted does not exist. See Horton v. Bd. of County Comm’rs, 202 F.3d

1297, 1300 (11th Cir. 2000) (“If state court could [provide an adequate remedy],

then there is no federal due process violation regardless of whether the plaintiff has

taken advantage of the state remedy or attempted to do so”). Importantly, the

Eleventh Circuit has held that a state remedy is not inadequate merely because a

claim may be barred by state immunity laws. Rittenhouse v. DeKalb County, 764

F.2d 1451, 1459 (11th Cir. 1985); Taylor v. Ledbetter, 791 F.2d 881, 884 (11th

Cir. 1986). Accordingly, Plaintiffs cannot prevail on a procedural due process

claim.

               5. Plaintiff Has Failed to Allege a Second Amendment Violation.

         Plaintiffs do not have a substantial likelihood of succeeding on the merits of

their Second Amendment claim as there is no established Second Amendment right

to bear arms in public. In analyzing Second Amendment claims, this Circuit has

adhered to a two-step process: 1) whether the restricted activity is protected by the

Second Amendment in the first place, and then 2) whether the restricted activity

passes muster under the appropriate level of scrutiny to apply. GeorgiaCarry.Org.,

Inc. v. U.S. Army Corps of Engineers, 788 F.3d 1318, 1322 (11th Cir. 2015);

GeorgiaCarry.Org v. United States Army Corps of Eng’rs, 38 F. Supp. 3d 1365,

1377 (N.D. Ga. 2014).
                                           22
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 23 of 32




      Plaintiffs allege that the probate court’s decision to not process GWL

applications during the state of emergency prevents Plaintiff Carter from being

able to carry a handgun in public and thus violates her Second Amendment rights.

Given the scope of Georgia’s law affording Plaintiff Carter the right to possess

arms and the lack of legal authority to establish a Second Amendment right,

Plaintiffs’ allegations must fail.

      Georgia law allows persons to possess a weapon or a long gun inside their

homes, cars, and place of business without a license; a long gun without a license

as long as it is carried openly and fully exposed; and a handgun without a license

as long as it is in a case and unloaded. O.C.G.A. § 16-11-126(a) – (c). For all

other situations, the individual must possess a GWL. O.C.G.A. § 16-11- 126(h).

Thus, under state law, Plaintiff is afforded the ability to possess a long gun without

a license if carried openly and fully exposed. Likewise, Plaintiff’s right to carry a

handgun outside of her home, car, or business without a license is only curtailed by

state law to the extent that the handgun must be in a case and unloaded. Plaintiff is

free to carry her loaded firearm without license at her home, in her car, and at her

place of business. And she cannot establish a Second Amendment right to go

beyond these narrow restrictions.

      The United States Supreme Court has found a clear Second Amendment

right to bear arms for purposes of self-defense, particularly in the home. District of
                                         23
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 24 of 32




Columbia v. Heller, 554 U.S. 570, 628, 630; see also McDonald, 130 S.Ct. 3020,

3036, 3044 (2010). The Heller Court, however, explained that Second Amendment

rights are “not unlimited” and discussed a non-exhaustive list of “presumptively

lawful regulatory measures.” Id. at 626-627, 627 n. 26. Heller did not expressly

extend the Second Amendment as providing a clear right to bear arms in public.

Nor did Caetano v. Massachusetts, 136 S. Ct. 1027 (2016), as Plaintiffs contend.

Caetano discussed which instrumentalities were protected under the Second

Amendment; it did not discuss the issue related to the right to bear arms in public.

Id. Defendant is not aware of any cases that cite to Caetano for the premise

advanced by Plaintiffs.

      The Eleventh Circuit has also not yet taken a clear stance on whether the

right to bear arms in public is protected by the Second Amendment.        See, e.g.,

GeorgiaCarry.Org, 788 F.3d at 1325. The majority of circuits, however, have

concluded that, pursuant to Heller, regulations related to weapon possession in

public may either be in the “presumptively lawful” category or perhaps within the

scope of the Second Amendment, but in either situation, the restrictions on the

right to bear arms in public should be reviewed using intermediate scrutiny.7



7
  Gould v. Morgan, 907 F.3d 659, 672 (1st Cir. 2018) (“Public carriage of firearms
for self-defense falls outside the perimeter of this core right…. we decide today
that intermediate scrutiny supplies the appropriate test”); Kachalsky v. Cty. of
                                        24
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 25 of 32




      Here, assuming only for purposes of this Motion that the temporary

restriction on weapons licenses is within the scope of the Second Amendment

protections, intermediate scrutiny, as most jurisdictions have concluded, is the

appropriate standard to apply because O.C.G.A. § 16-11-126 does not restrict one’s

ability to possess a handgun in one’s home, vehicle, or place of business. See

supra; see also, Hertz v. Bennett, 294 Ga. 62, 66 (2013) (finding that because

O.C.G.A. § 16-11-126 allows for possession of a handgun in home, car, or place of

business, O.C.G.A. § 16-11-129, which does not        “involve the core Second

Westchester, 701 F.3d 81, 96 (2d Cir. 2012) (“We believe state regulation of the
use of firearms in public was “enshrined with[in] the scope” of the Second
Amendment when it was adopted…. we conclude that intermediate scrutiny is
appropriate in this case”); Drake v. Filko, 724 F.3d 426, 434-435 (3d Cir. 2013)
(“we believe that the “justifiable need” standard of the Handgun Permit Law
qualifies as a “longstanding,” “presumptively lawful” regulation that regulates
conduct falling outside the scope of the Second Amendment’s guarantee. …Even
assuming that the "justifiable need" standard is not a longstanding regulation
enjoying presumptive constitutionality…it withstands the appropriate, intermediate
level of scrutiny”); Woollard v. Gallagher, 712 F.3d 865, 876 (4th Cir. 2013) (“we
merely assume that the Heller right exists outside the home …the requirement
passes constitutional muster under what we have deemed to be the applicable
standard — intermediate scrutiny”); NRA of Am., Inc. v. McCraw, 719 F.3d 338,
342 (5th Cir. 2013) (The regulation had “only a temporary effect, restricted only
the ability to carry handguns in public (not from using guns in defense of hearth
and home), and it banned such use only outside a home or vehicle…. the scheme
survived intermediate scrutiny”); Bonidy v. United States Postal Serv., 790 F.3d
1121, 1126 (10th Cir. 2015) (“If Second Amendment rights apply outside the
home, we believe they would be measured by the traditional test of intermediate
scrutiny”). Compare Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012) (held that
the Second Amendment guarantees a citizen the right to carry a firearm in public
and applied what appeared to be more of a strict scrutiny analysis).

                                       25
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 26 of 32




Amendment right to possess a firearm for self-defense in one’s home,” should be

evaluated using intermediate scrutiny).

      In the Second Amendment context, under             intermediate scrutiny, the

government must assert “a significant, substantial, or important interest; there must

also be a reasonable fit between that asserted interest and the challenged law, such

that the law does not burden more conduct than is reasonably necessary.”

GeorgiaCarry.Org, 38 F. Supp. 3d at 1377. Here, the application of O.C.G.A.

§ 16-11-126 in this context satisfies intermediate scrutiny.

      The temporary restriction on the ability to obtain a GWL is based on an

important governmental interest of keeping people safe during the COVID-19

global pandemic. The State of Georgia is under a state of emergency. As much as

is practical, Georgia residents are required to stay in their homes, avoid going to

their place of business, and avoid having physical contact or even being within

close contact with other persons, to slow the spread of the virus. The application

process often requires people to physically be at their place of business, which puts

these employees, as well as the applicant, at risk of being in close contact with

people who may be carrying the virus. Furthermore, the act of taking fingerprints

required for the license application often requires one person to be in close

physical contact with other individuals and to even touch their hands.           The

restriction on the license applications is only temporary, currently ending May 13,
                                          26
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 27 of 32




2020. The fit between the interest in keeping people safe from the virus and

temporarily restricting license applications does not burden any more conduct than

is reasonably necessary to accomplish this goal.        See Hertz, 294 Ga. at 66

(upholding Georgia’s weapons carry license statute against an as-applied

challenge, finding it to be a reasonable means of achieving the important

government objective of promoting public safety and noting in particular that it

does not burden the “core Second Amendment right to possess a firearm for self-

defense in one’s home”). As such, Plaintiffs have failed to prove that they have a

substantial likelihood of succeeding on the merits of their Second Amendment

claim. See GeorgiaCarry.Org, 38 F. Supp. 3d at 1378 (denying the plaintiff’s

motion for a temporary restraining order, finding in part, after applying

intermediate scrutiny, that the firearm regulation was reasonably suited to advance

a substantial government interest”).

      Because Plaintiffs cannot establish the first factor required for a TRO, their

Motion should be denied.

      B.     Plaintiffs Have Not Shown Any Non-speculative Irreparable
             Injury.

      In addition, Plaintiffs cannot show that they will suffer an irreparable injury

in the absence of the relief requested. “[A] showing of irreparable injury is the

sine qua non of injunctive relief.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th

                                        27
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 28 of 32




Cir. 2000). It cannot be presumed, even where there is a violation of constitutional

rights. Id. at 1177-78. A movant for a preliminary injunction must present facts

that show a “real and immediate” threat of substantial, irreparable harm before a

federal court will intervene.     O’Shea v. Littleton, 414 U.S. 488, 494 (1974)

(explaining that “[t]he injury or threat of injury must be both real and immediate,

not conjectural or hypothetical”); see also Church v. City of Huntsville, 30 F.3d

1332, 1337 (11th Cir. 1994).

      Plaintiffs do not face any threat of irreparable harm. Because Plaintiff failed

to demonstrate a likelihood of constitutional harm in the first place, she also fails to

demonstrate that irreparable harm will flow from the denial of a temporary

restraining order. See, e.g., GeorgiaCarry.Org, 38 F. Supp. 3d at 1379 (finding

that plaintiffs failed to demonstrate that irreparable harm will flow from denying

the motion). Furthermore, as Plaintiffs concede, “Georgia law [ ] prohibits law

enforcement officers from detaining a person for the purpose of seeing if he or she

has a GWL.” Doc. 12 at 8; see also O.C.G.A. § 16-11-137(b). In other words,

Plaintiff Carter and other members of Georgiacarry.org, Inc., will not suffer

irreparable harm since they do not possess a credible fear of prosecution.

      Because Plaintiffs have failed to demonstrate any immediate threat of

irreparable injury, their Motion should be denied.


                                          28
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 29 of 32




      C.     The Damages of the Proposed Injunction Outweigh Any Risk of
             Injury to Plaintiffs.

      Plaintiffs bear the burden of showing that the perceived injury outweighs the

damages that the injunction might cause. Baker v. Buckeye Cellulose Corp., 856

F.2d 167, 169 (11th Cir. 1988). They cannot meet this burden. State officials have

a substantial interest in the health, safety, and welfare of its citizens. See, e.g.,

Posadas de P.R. Assocs. v. Tourism Co., 478 U.S. 328, 341 (1986). The State also

has   an   interest   in   the   regulation    of    firearm   possession.   See,   e.g.,

GeorgiaCarry.Org, Inc. v. Georgia, 764 F. Supp. 2d 1306, 1309-10 (M.D. Ga.

2011) (citing Heller, 554 U.S. at 626-627). To grant the relief requested by

Plaintiffs would undermine the steps State officials have taken to ensure the safety

of the public during a significant health crisis. The temporary imposition on

Plaintiffs’ ability to obtain a new GWL in order to carry firearms in public—either

until this matter is resolved or the state of emergency is lifted—does not outweigh

the health and safety of Georgia citizens.          See, e.g., GeorgiaCarry.Org, 38 F.

Supp. 3d at 1379 (finding insufficient harm in a Second Amendment case where

any harm to the plaintiff was temporary). Further, given that the law related to the

Second Amendment is still relatively new and completely untested during States of

Emergency, it is appropriate to preserve the status quo until the rights of the parties

can be fully and fairly adjudicated.

                                          29
       Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 30 of 32




      D.     The Requested Injunction Would Be Adverse to the Public
             Interest.

      The injunction requested by Plaintiffs would also be adverse to the public

interest. As set forth above, State officials have a strong interest in ensuring the

health, safety, and welfare of the public. The injunctive relief Plaintiffs request

would be adverse to these interests as Plaintiffs ask the Court to interfere with the

discretion of State officials in managing the safety of the public during a health

crisis. Plaintiffs seek this intrusive intervention despite the fact that they cannot

establish a constitutional violation against Governor Kemp.            Under these

circumstances, Plaintiffs’ Motion should be denied.

                               III. CONCLUSION

      Because Plaintiffs cannot establish that they are entitled to injunctive relief

against Governor Kemp, their Motion for Temporary Restraining Order against

him should be denied.

     Respectfully submitted this 14th day of April, 2020.

                                 CHRISTOPHER M. CARR                    112505
                                 Attorney General

                                 BETH BURTON                            027500
                                 Deputy Attorney General

                                 /s/ Tina M. Piper
                                 TINA M. PIPER                          142469
                                 Sr. Assistant Attorney General

                                         30
      Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 31 of 32




                              /s/ Cristina M. Correia
                              CRISTINA M. CORREIA              188620
                              Sr. Assistant Attorney General

                              /s/ Meghan R. Davidson
                              MEGHAN R. DAVIDSON               445566
                              Assistant Attorney General

                              /s/ Rebecca J. Dobras
                              REBECCA J. DOBRAS                940524
                              Assistant Attorney General

40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Direct line: (404) 657-3983
Fax: (404) 463-8864
Email: tpiper@law.ga.gov




                                     31
    Case 1:20-cv-01517-SCJ Document 22 Filed 04/14/20 Page 32 of 32



                       CERTIFICATE OF SERVICE

      I hereby certify that this filing conforms to the requirements of L.R.

5.1(C). This filing is written in 14 point New Times Roman font.

      I hereby certify that on this day, I electronically filed DEFENDANT

GOVERNOR BRIAN KEMP’S RESPONSE TO PLAINTIFFS’

MOTION FOR TEMPORARY RESTRAINING ORDER with the Clerk

of Court using the CM/ECF system, which will automatically send email

notification of the attorneys of record.

      This 14th day of April, 2020.

                                 /s/ Tina M. Piper
                                 TINA M. PIPER
                                 Senior Assistant Attorney General
